internal_revenue_service department of the treasury significant index no significant index no washington dc contact person telephone number in reference to t ep ra t al date mar in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan waivers of the percent excise_tax under sec_4971 of the internal_revenue_code have been granted for the tax october as modified by our ruling letter dated may waiving the minimum_funding_standard for the plan_year ended date has been modified as described below years ended date-2001 in addition our letter dated the waivers of the percent excise_tax have been granted in accordance with b of the employee retirement income security act the amount for which these excise_tax waivers have of erisa been granted is equal to percent of the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan years ending date- four years the penalties and interest associated solely with respect to the excise_taxes under sec_4971 of the code will of course because we have waived the excise_tax for these be zero originally the company requested a waiver of the minimum_funding however the plan is being terminated in standard under sec_412 of the code for the plan_year ended date and the business hardship did not appear to was informed of our tentative denial funding waiver and was offered a conference of right decided to withdraw its request for a waiver of the minimum_funding_standard for the plan_year ended date and to request waivers of the excise_tax under sec_4971 this decision was confirmed in your authorized representative’s facsimile transmission of march a distress termination the company of the request for the minimum the company then be temporary the minimum_funding_standard under sec_412 of the code and sec_302 of erisa will apply to the plan for the four plan years ended date-2001 based on the information submitted there are accumulated funding deficiencies as of date and for the plan on which a tax is imposed under sec_4971 of the code the company stated that it has paid the excise_tax for the plan_year ended august the enclosed form_5330 return of the excise_taxes related to employee benefit plans with instructions should be used to file the required return when paying the tax for the plan_year ended date b3 in addition our ruling letter of date as modified by our ruling letter dated date has been modified to remove condition the company will make contributions necessary to satisfy the minimum_funding_standard under the plan for the plan years ending date through date this ruling sec_6110 of the code provides that it may not be used by others as precedent is directed only to the taxpayer that requested it a copy of this letter should be sent to the enrolled_actuary for we have sent a copy of this letter to your authorized the plan representative in accordance with a power_of_attorney form on file with our office we have sent a copy to the employee_plans area manager for the area office in sincerely t pattinr j james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division enclosures
